Title: To Thomas Jefferson from Noah Lester, 9 February 1805
From: Lester, Noah
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Killingworth Februay. 1805
                  
                  Being by profession a lawyer I have diligently but unsuccessfully saught to advance myselfe in this State Where republicanism is treated a a Crime deserving every kind of punishment which the inginuity of its enemies can invent
                  Attachment to the principals which distinguish your administration has renderd. it necessary for me to seeke some employ under the General Goverment
                  If any office in the teritory of Michigan or in any other Teritory shall be bestowed it will gratefully be received and discharged according to my ability—
                  My Friends here will second my wishes on this subject and in case of occation a refferance to Mr. Granger will enable the President to decide on the merits of my application
                  I have the honour to be with the greatest respect Sir your Obt. Sevt.
                  
                     Noah Lester 
                     
                  
               